FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                          Dec 17 2012, 9:24 am
any court except for the purpose of
establishing the defense of res judicata,                              CLERK
collateral estoppel, or the law of the                               of the supreme court,
                                                                     court of appeals and
                                                                            tax court
case.
ATTORNEY FOR APPELLANTS:                        ATTORNEYS FOR APPELLEE:

JENNIFER A. JOAS                                CARLA J. GINN
Joas & Stotts                                   Indiana Dept of Child Services
Madison, Indiana                                North Vernon, Indiana

                                                ROBERT J. HENKE
                                                DCS Central Administration
                                                Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:   )
J.B., Minor Child,                  )
                                    )
J.J., Mother, and B.B., Father,     )
                                    )
        Appellants-Respondents,     )
                                    )
                vs.                 )                No. 40A01-1204-JT-155
                                    )
INDIANA DEPARTMENT OF CHILD         )
SERVICES,                           )
                                    )
        Appellee-Petitioner.        )


                    APPEAL FROM THE JENNINGS CIRCUIT COURT
                         The Honorable Jon W. Webster, Judge
                            Cause No. 40C01-1108-JT-225


                                     December 17, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BROWN, Judge
       J.J. (“Mother”) and B.B. (“Father”) appeal the involuntary termination of their

parental rights to their child, J.B. Concluding that there is sufficient evidence to support

the trial court’s judgment, we affirm.

                                 Facts and Procedural History

       Mother and Father are the biological parents of J.B., born in March 2010. Mother

and Father have never been married. The evidence most favorable to the trial court’s

judgment reveals that J.B. was born testing positive for marijuana. At the time, a

guardianship of J.B.’s two older siblings, B.J. and I.G., was already established with

Mother’s grandparents (collectively referred to as “the great-grandparents”) because of

Mother’s history of substance abuse.

       In July 2010, the local Jennings County office of the Indiana Department of Child

Services (“JCDCS”) received a report that Mother was using illicit drugs, including

marijuana and methadone. JCDCS initiated an assessment of the matter and interviewed

Mother at the great-grandparents’ house where she and Father recently had been living.

During the interview with Mother, JCDCS learned that Mother and Father had moved out

of the great-grandparents’ home and took J.B. with them to live at the maternal

grandmother’s home approximately one month earlier.1 JCDCS also learned that Mother

and Father had left J.B. with the maternal grandmother, stating that they would return the

following day but did not return for approximately two weeks.



       1
          Mother’s explanation as to why she and Father moved residences from the great-grandparents’
home to the maternal grandmother’s home changed during her interview with JCDCS. Mother initially
indicated that she had been “kicked-out” by her grandparents. Appellant’s Appendix at 37. Mother later
reported that Father had been “kicked out” by the great-grandparents because he had refused to obtain
employment. Id.

                                                  2
      As part of its assessment, JCDCS asked Mother to sign various releases in order to

obtain Mother’s medical records.     Mother complied, and the St. Vincent Jennings

Hospital records released to JCDCS revealed that Mother had tested positive for illegal

substances on each of six drug screens administered to her between July 2000 and July

2010. The most recent test results indicated Mother had produced positive results for

opiates in May 2010, for methamphetamine in July 2010, and for marijuana and

benzodiazepines on a separate screen the same month. JCDCS also discovered that

Mother had been diagnosed with bipolar disorder but seemingly was not taking her

medication as prescribed.

      Meanwhile, JCDCS asked Mother to submit to a drug screen, and Mother

complied. Upon learning that Mother’s drug screen results were positive for marijuana,

JCDCS took J.B. into emergency protective custody.        JCDCS then filed a petition

alleging J.B. was a child in need of services (“CHINS”). At the time J.B. was taken into

protective custody, Father was incarcerated in Dearborn County.

      During an initial hearing on the CHINS petition several days later, Mother

admitted to the allegations therein and the child was so adjudicated. A dispositional

hearing was subsequently held in August 2010. Father remained incarcerated and was

not transported for the hearing.    Following the hearing, the trial court issued its

dispositional order formally removing J.B. from Mother’s and Father’s custody and

making the child a ward of JCDCS.          The trial court’s dispositional order also

incorporated a parental participation plan that directed both parents to successfully

complete a variety of tasks and services designed to address their respective parenting

deficiencies and substance abuse issues. Specifically, Mother and Father were ordered
                                           3
to, among other things: (1) participate in a drug and alcohol assessment and follow any

resulting recommendations; (2) submit to random drug screens; (3) refrain from the use,

consumption, manufacture, trade, or sale of any illegal or controlled substances; (4)

secure and maintain a stable source of income and suitable housing; and (5) complete a

parenting assessment and follow all resulting recommendations.

      Both parents’ participation in court-ordered reunification services was sporadic

from the beginning of the CHINS case and ultimately unsuccessful. Mother continued to

struggle with substance abuse throughout the CHINS case, repeatedly testing positive for

marijuana and other illegal substances, including heroin. Although she completed a

substance abuse evaluation in August 2010, she failed to follow the resulting

recommendations to participate in an intensive out-patient treatment program (“IOP”).

Mother also refused to complete a mental health assessment and did not participate in

individual counseling as recommended.

      As for Father, although he was released from incarceration in September 2010, he

delayed in submitting to the court-ordered substance abuse assessment until late January

2011. Father then refused to participate in the recommended relapse prevention program,

which was recommended based on his past addiction to heroin.           Father also tested

positive for marijuana on one occasion during the CHINS case in April 2011 and failed to

obtain stable housing and employment.

      Regarding visitation with J.B., both parents’ participation in supervised visits with

the child was increasingly inconsistent. Initially, Mother was permitted four visits per

week for three hours each. By August 2010, Mother’s visitation privileges were reduced

to three visits per week for two hours due to non-participation.         Father remained
                                            4
incarcerated and was unable to visit with J.B. until September 2010. Between September

and December 2010, both parents’ visitation privileges continued to be reduced for non-

participation, with visits being completely suspended in December 2010. At the parents’

request, visitation was reinstated in January 2011. Both parents were allowed one visit

per week for one hour. Although the parents’ visits with J.B. remained inconsistent, there

was a slight improvement in attendance during the early summer of 2011.2 Both parents

were observed to be frustrated and angry during visits with J.B., however, because of

their respective inabilities to soothe the child when he cried and/or to understand the

child’s needs. Soon thereafter, Mother’s and Father’s participation in scheduled visits

with J.B. again began to wane. In July 2011, the parents visited J.B. only one time,

having cancelled three scheduled visits and failing to show for a fourth scheduled visit.

       In August 2011, JCDCS filed petitions seeking the involuntary termination of

Mother’s and Father’s parental rights.           JCDCS also requested that it no longer be

responsible for providing supervised visits for the family. JCDCS agreed, however, to

allow visits to continue if the parents made arrangements with a service provider.

       An evidentiary hearing on the termination petitions was held in January 2012.

During the termination hearing, JCDCS presented evidence establishing that although the

parents recently had made some minor improvements, including Mother’s participation in

substance abuse treatment, the overall conditions resulting in J.B.’s removal had

remained largely unchanged. The evidence also established that the child was happy and

       2
         The record reveals that Mother gave birth to another child, Ja.B., in June 2011. The child was
immediately adjudicated a CHINS due to Mother’s history of involvement with JCDCS, the ongoing
CHINS case involving J.B., and Mother’s confirmed drug use during her pregnancy with Ja.B. Ja.B. was,
however, initially allowed to remain in the home while the family was offered intensive services. Ja.B.
was not subject to the underlying proceedings and is not involved in the current appeal.
                                                  5
thriving in the care of his pre-adoptive foster family, which was the only family the child

had ever really known.

       At the conclusion of the termination hearing, the trial court took the matter under

advisement. In February 2012, JCDCS filed a motion to reopen evidence in the case.

The motion was granted, and additional evidence was presented to the court, including

evidence that Mother had recently experienced a relapse and admitted herself into a drug

detoxification program. In March 2012, the trial court entered its judgment terminating

Mother’s and Father’s respective parental rights to J.B. Both parents now appeal.

                                Discussion and Decision

       When reviewing the termination of parental rights, we will not reweigh the

evidence or judge the credibility of the witnesses. Bester v. Lake Cnty. Office of Family

& Children, 839 N.E.2d 143, 147 (Ind. 2005). Instead, we consider only the evidence

and reasonable inferences that are most favorable to the judgment. Id. When, as here,

the trial court makes specific findings of fact and conclusions thereon, we apply a two-

tiered standard of review.     First, we determine whether the evidence supports the

findings, and second, we determine whether the findings support the judgment. Id. In

deference to the trial court’s unique position to assess the evidence, we will set aside the

court’s judgment terminating a parent-child relationship only if it is clearly erroneous. In

re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied; see also Bester, 839

N.E.2d at 147. Thus, if the evidence and inferences support the trial court’s decision, we

must affirm. Id.

       “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B.,
                                             6
666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. Although parental rights are of a

constitutional dimension, the law provides for the termination of these rights when

parents are unable or unwilling to meet their parental responsibilities. In re R.H., 892

N.E.2d 144, 149 (Ind. Ct. App. 2008). Moreover, a trial court need not wait until a child

is irreversibly harmed before terminating the parent-child relationship.        McBride v.

Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003).

       Before parental rights may be involuntarily terminated in Indiana, the State is

required to allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.

              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of
                      the child.

              (iii)   The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;

       (C)    that termination is in the best interests of the child . . . .

Ind. Code § 31-35-2-4(b)(2).         The State’s burden of proof for establishing these

allegations in termination cases “is one of ‘clear and convincing evidence.’” In re G.Y.,

904 N.E.2d 1257, 1260-1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2 (2008)). “[I]f

the court finds that the allegations in a petition described in section 4 of this chapter are

true, the court shall terminate the parent-child relationship.” Ind. Code § 31-35-2-8(a)

(emphasis added).      Mother and Father challenge the sufficiency of the evidence

supporting the trial court’s findings as to subsection (b)(2)(B) and (C) of the termination

                                                7
statute cited above. Mother and Father also claim they were denied due process of law.

We shall address each argument in turn.

                                      I. Due Process

       A parent’s interest in the care, custody, and control of his or her children is

arguably one of the oldest of our fundamental liberty interests. Bester, 839 N.E.2d at

147. Hence, “[t]he traditional right of parents to establish a home and raise their children

is protected by the Fourteenth Amendment of the United States Constitution.” In re

M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. The Due Process Clause of

the United States Constitution likewise “prohibits state action that deprives a person of

life, liberty, or property without a fair proceeding.” In re B.J., 879 N.E.2d 7, 16 (Ind. Ct.

App. 2008), trans. denied. To be sure, the right to raise one’s child is an “essential, basic

right that is more precious than property rights.” In re C.C., 788 N.E.2d 847, 852 (Ind.

Ct. App. 2003), trans. denied. Thus, when the State seeks to terminate a parent-child

relationship, it must do so in a manner that meets the constitutional requirements of the

Due Process Clause. Hite v. Vanderburgh Cnty. Office of Family & Children, 845

N.E.2d 175, 181 (Ind. Ct. App. 2006).

       Notwithstanding the significance of the rights involved herein, it is well-

established, however, that a party on appeal may waive a constitutional claim. McBride,

798 N.E.2d at 194. In particular, we have previously held that a parent may waive a due

process claim in a CHINS or involuntary termination case when it is raised for the first

time on appeal. Id. at 194-195; see also In re K.S., 750 N.E.2d 832, 834 n.1 (Ind. Ct.

App. 2001) (concluding mother waived claim that trial court violated her due process

rights in failing to follow statutory requirements governing permanency hearings, case
                                             8
plans, and dispositional orders because she raised constitutional claim for first time on

appeal). This is in keeping with the long-standing general rule that an issue cannot be

raised for the first time on appeal. McBride, 798 N.E.2d at 194.

      Mother and Father acknowledge in their brief on appeal that there was at least one

case plan prepared during the underlying CHINS case which was “attached to a progress

report that was filed with the Court on June 22, 2011.”            Appellant’s Brief at 14.

Testimony from caseworkers and both parents confirm that there were three child and

family team meetings (“CFTM”) and one case planning conference during the underlying

proceedings and that both Mother and Father attended “all but one” of these meetings.

Transcript at 23, 104, 121. Mother and Father nevertheless assert for the first time on

appeal that they were denied due process of law because JCDCS “failed to prepare and

provide them with case plans for J.B. following the CHINS adjudication.” Appellant’s

Appendix at 13.

      A review of the record makes clear that neither Mother nor Father objected to this

alleged deficiency at any time during the CHINS proceedings. Additionally, the parents

were appointed counsel at the commencement of the termination case, and both parents

attended the termination hearing in person and were represented by counsel. Neither

parent nor counsel objected to proceeding with the termination hearing, requested a

continuance, or argued that the alleged failure to provide the parents with a case plan

during the CHINS case constituted a due process violation. Rather, Mother and Father

have raised this procedural due process claim for the first time on appeal. We further

observe that neither parent argues that his or her due process rights were violated due to

irregularities that occurred during the termination proceedings. Based on the foregoing,
                                            9
we conclude that the parents’ due process complaint regarding JCDCS’s alleged failure to

develop a case plan during the CHINS proceeding is waived. See McBride, 798 N.E.2d

at 194 (explaining that notwithstanding significance of rights involved in termination

proceeding, parent may waive due process claim in CHINS or involuntary termination

case when issues are raised for first time on appeal).

                                   II. Conditions Remedied

       Indiana Code § 31-35-2-4(b)(2)(B) requires the State to establish, by clear and

convincing evidence, only one of the three requirements of subsection (b)(2)(B).

Because we find it to be dispositive, we limit our review to Mother’s and Father’s

allegations of error pertaining to subsection (b)(2)(B)(i) of Indiana’s termination statute,

namely, whether JCDCS presented clear and convincing evidence establishing that there

is a reasonable probability the conditions leading to the removal and continued placement

of J.B. outside the parents’ care will not be remedied.

       The parents argue that they “partially complied with the dispositional

recommendations.” Appellant’s Brief at 11. They further assert that Father had only one

dirty drug screen, the parents visited with J.B. “sixty-one percent of the time,” and

Mother entered a detoxification program following her two most recent positive drug

screens.   Id.   The parents therefore assert that the State failed to prove there is a

“reasonable probability that the parents’ behavior will not change” and thus they are

entitled to reversal. Id. at 18.

       In terminating Mother’s and Father’s parental rights to J.B., the trial court made

several detailed findings regarding both parents’ history of deficient parenting, Mother’s

ongoing addiction issues, both parents’ chronic housing and income instability, and both
                                             10
parents’ failure to complete and/or benefit from a majority of the court-ordered

reunification services. For example, the court found that neither Mother nor Father “has

held a job for more than three (3) weeks since July 2010” and that both parents had

moved to Dearborn County in November 2011 “due to losing their HUD housing because

of [Father’s] felony conviction.” Appellant’s Appendix at 40. The court went on to find

that “neither parent had a source of income and were 100% financially supported by

[Father’s] mother and grandmother” as of the first day of testimony in this matter. Id. at

42.

      The trial court acknowledged in its findings that both Mother and Father

eventually completed a substance abuse treatment program and that Mother had shown

“great progress in her mental health problems” at one point during the CHINS case. The

court later observed, however, that at the time of the January 2012 termination hearing

“neither parent was participating in substance abuse treatment or mental health

counseling in Dearborn County, despite referrals for services there.” Id. The trial court

further noted that in February 2012 Mother tested positive for heroin, Dilaudid, and

morphine on two separate occasions and had voluntarily admitted herself to a

detoxification program by the time of the additional evidentiary hearing held on February

17, 2012.

      Although Father’s recent drug screen results were negative, the trial court noted in

its findings that Father had admitted he had also used heroin. The court went on to find,

“[JCDCS] has made referrals for services for [both] parents. The parents have either

failed to comply with or benefit[] from such services. [JCDCS] has made reasonable

efforts in the underlying CHINS cause to reunify the family.” Id. at 42-43. The court
                                           11
thereafter concluded that there is a reasonable probability the conditions that resulted in

J.B.’s removal and continued placement outside the family home will not be remedied. A

thorough review of the record leaves us convinced that clear and convincing evidence

supports the juvenile court’s findings and conclusions detailed above.

       During the termination hearing, JCDCS case manager Deborah Satterfield

confirmed that both Mother and Father had failed to successfully complete a majority of

the court-ordered dispositional goals including maintaining sobriety, successfully

completing individual counseling, and obtaining employment and housing stability,

despite a wealth of services available to them for more than one-and-a-half years. In

recommending termination of parental rights, Satterfield testified that Mother “continues

to struggle” with maintaining her sobriety, explaining that Mother began using illegal

substances at age fourteen and had developed a “pattern” of “maintain[ing] a short period

of time of sobriety before she relapses.” Transcript at 13. Satterfield also testified

regarding the parents’ inconsistent visitation with J.B. throughout the underlying

proceedings, stating that the lack of consistent visitation remained “very much a concern”

and continued to be “at the heart of the problem” with regard to reunification. Id. at 15.

       Psychologist Julie Griffin also testified during the termination hearing. Dr. Griffin

informed the trial court that she was treating Mother for bipolar disorder. Dr. Griffin

further reported that once she “got [Mother] on the right medication” Mother began

attending weekly appointments and was “doing very well.” Id. at 40. Mother later “kind

of disappeared for a month” but then “came back and was consistent until about

November 2011.”      Id. Dr. Griffin acknowledged, however, that at the time of the

termination hearing, she had not seen Mother for several months and had “no idea” what
                                            12
Mother’s current mental health situation was and/or whether Mother was currently taking

her medication. Id. at 42.

       Addictions Counselor Vickie Cox confirmed that Mother’s and Father’s

participation in weekly group therapy was “off and on.”          Id. at 52.   Home-based

counselor Erica Isaacs likewise testified that although she was assigned to the parents’

case from September through November 2011, she “never really got the chance to go in

and work with [the parents] because of cancellations or no shows.” Id. at 57. Isaacs

further testified that both parents “showed no interest” in participating in services, even

when she attempted to “set up services again” in November 2011. Id. at 58.

       As noted above, a trial court must judge a parent’s fitness to care for his or her

child at the time of the termination hearing, taking into consideration the parent’s

habitual patterns of conduct to determine the probability of future neglect or deprivation

of the child. In re D.D., 804 N.E.2d 258, 266 (Ind. Ct. App. 2004), trans. denied.

“[S]imply going through the motions of receiving services alone is not sufficient” to

show that conditions have been remedied if the services “do not result in the needed

change, or only result in temporary change.” In re J.S., 906 N.E.2d 226, 234 (Ind. Ct.

App. 2009). Moreover, where a parent’s “pattern of conduct shows no overall progress,

the court might reasonably find that under the circumstances, the problematic situation

will not improve.”    In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005).          After

reviewing the record in its entirety, we conclude that clear and convincing evidence

supports the trial court’s specific findings and conclusions set forth above. These

findings, in turn, provide ample evidence to support the court’s ultimate decision to

terminate Mother’s and Father’s respective parental rights to J.B. The parents’ arguments
                                            13
to the contrary, emphasizing their self-serving testimony, rather than the evidence cited

by the trial court in its termination order, amount to an impermissible invitation to

reweigh the evidence. See D.D., 804 N.E.2d at 265. Accordingly, we find no error.

                                     III. Best Interests

         We next consider Mother’s and Father’s assertions that JCDCS failed to prove

termination of their parental rights is in J.B.’s best interests. In determining what is in the

best interests of a child, the trial court is required to look beyond the factors identified by

the Indiana Department of Child Services and look to the totality of the evidence.

McBride, 798 N.E.2d at 203. In so doing, the court must subordinate the interests of the

parent to those of the child. Id. The court need not wait until a child is irreversibly

harmed before terminating the parent-child relationship.          Id.   Moreover, we have

previously held that the recommendations by both the case manager and child advocate to

terminate parental rights, in addition to evidence that the conditions resulting in removal

will not be remedied, is sufficient to show by clear and convincing evidence that

termination is in the child’s best interests. In re M.M., 733 N.E.2d 6, 13 (Ind. Ct. App.

2000).

         The trial court made several additional pertinent findings and conclusions relating

to J.B.’s best interests in addition to the findings previously cited. Specifically, the court

found that J.B. was removed from his parents’ care when the child was only four-months-

old and had remained in foster care ever since that time. As for visitation, in addition to

noting both parents’ sporadic participation in visits, the court further acknowledged

testimony from various witnesses concerning J.B.’s change in “attitude” during visits

with the parents at or around the time the child turned one year old.             Appellant’s
                                              14
Appendix at 41. The court went on to find that J.B. was seen “crying at visits more than

normal and sometimes pushed his parents away.” Id.

       Based on these and other findings, the trial court concluded that termination of

parental rights was in J.B.’s best interests because Mother and Father had “shown over

the course of the related CHINS cause that they continue to be unable to provide safety,

nurturing, and permanence for their child due to continued substance abuse, particularly

by [Mother], failure to obtain and maintain adequate housing and income or otherwise

become self-sufficient, failure to address their mental health needs, and failure to

establish a parental bond with the child.” Id. at 43. Additionally, the court found that

termination of parental rights was in J.B.’s best interests because the child needed

“stability, safety, nurturing, and permanence” which the parents had been unable to

provide over the course of the CHINS case, and any “nominal and/or short[-]term

progress” by the parents after approximately nineteen months of services was “not

sufficient to foreclose the involuntary termination of parental rights.” Id. These findings

and conclusions, too, are supported by the evidence.

       During the termination hearing, case manager Satterfield testified that Mother and

Father “did not visit [J.B.] often enough to maintain a bond with the child.” Transcript at

10. Satterfield further testified that “over the life of the case, [the parents] visited [J.B.]

approximately 61% of the time . . . [and] went long periods of time without seeing him.”

Id. Satterfield then explained that this lack of involvement “put a barrier between their

parental bond” with J.B. and further indicated that J.B. “has not bonded to his parents at

this time.” Id. at 11. As for J.B., Satterfield testified that the child was “doing very well”


                                              15
in his pre-adoptive foster home and was “very bonded and very stable in his

environment.” Id. at 21.

       Visit Supervisor Danielle Knoef informed the trial court that although J.B.

recognized his parents, “he wasn’t real[ly] bonded to them” and “would get upset” when

she arrived to transport him to visits with Mother and Father. Id. at 81. Knoef went on

to testify that J.B. spent most of his time during visits “crying or being upset,” and that

the child would act “standoffish” and “push [the parents] away a lot.” Id. at 82. Knoef

further testified that during the last visit she supervised, J.B. “screamed almost two-thirds

of this [three-hour] visit.” Id. at 83.

       Court-appointed special advocate (“CASA”) Joy Langdon also recommended

termination of Mother’s and Father’s parental rights to J.B. as in the child’s best interests.

In so doing, CASA Langdon informed the trial court that J.B. cried and sobbed “for a

majority” of the last supervised visit she observed between the child and parents. Id. at

134. Langdon further testified that J.B. “deserves to have permanency soon[,] and it’s

not fair to [J.B.] to wait another six months to a year or two to develop that bond” with

Mother and Father. Id. at 135.

       Based on the totality of the evidence, including both parents’ financial and

housing instability, failure to successfully complete a majority of the court-ordered

reunification services, lack of bond with J.B., and Mother’s unresolved struggle with

substance abuse, coupled with the testimony from case manager Satterfield and CASA

Langdon recommending termination of the parent-child relationships, we conclude that

there is sufficient evidence to support the trial court’s determination that termination of

Mother’s and Father’s parental rights is in J.B.’s best interests. See, e.g., In re A.I., 825
                                             16
N.E.2d 798, 811 (Ind. Ct. App. 2005) (testimony of court-appointed advocate and family

case manager, coupled with evidence that conditions resulting in continued placement

outside home will not be remedied, is sufficient to prove by clear and convincing

evidence termination is in child’s best interests), trans. denied.

       This court will reverse a termination of parental rights ‘“only upon a showing of

“clear error” – that which leaves us with a definite and firm conviction that a mistake has

been made.’” Matter of A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997) (quoting Egly

v. Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992)). We find

no such error here.

       Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.




                                              17